
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 933
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Dingell submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Commending the Government of Japan for its
		  current policy against currency manipulation and encouraging the Government of
		  Japan to continue in this policy.
	
	
		Whereas beginning in 1998 and continuing until 2004, Japan
			 purchased hundreds of billions of dollars in foreign currency reserves, thus
			 driving down the value of the Japanese yen relative to the United States
			 dollar;
		Whereas direct intervention in currency markets was
			 supplemented during that time by the Japanese government’s
			 jawboning about further moves to weaken the value of Japan’s
			 currency;
		Whereas currency manipulation caused unfair gains in
			 Japanese manufacturers’ collective share in the United States automobile
			 market, as well as resulted in a $4,000 per-vehicle cost advantage for imported
			 Japanese vehicles over United States-made vehicles in 2006, according to the
			 Automotive Trade Policy Council;
		Whereas Toyota and Honda have indicated in annual reports
			 that their net revenues were increased due to the exchange rate between the
			 United States dollar and Japanese yen;
		Whereas the International Monetary Fund’s Articles of
			 Agreement prohibit the use of currency manipulation as a method of gaining an
			 unfair trade advantage;
		Whereas article XV of the 1994 General Agreement on
			 Tariffs and Trade (GATT 1994) and the Agreement on Subsidies and Countervailing
			 Measures both suggest that currency manipulation in order to gain an unfair
			 trading advantage would violate the intent of those agreements;
		Whereas The Financial Times reported in a September 28,
			 2009, article that Hirohisa Fujii, the Japanese finance minister, announced
			 Japan would not intervene to stem a recent rise in the value of the Japanese
			 yen; and
		Whereas The Financial Times reported in an October 26,
			 2009, article that Haruhiko Kuroda, president of the Asian Development Bank,
			 said China, Japan, and other east Asian countries must have ‘serious’
			 talks on currency cooperation to prevent a recurrence of violent
			 fluctuations: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the
			 Government of Japan for its recent reversal in policy pertaining to currency
			 manipulation; and
			(2)encourages the
			 Government of Japan to maintain this new policy, thereby conforming to its
			 responsibilities as a member of the International Monetary Fund and the World
			 Trade Organization, as well as promoting free and fair international
			 trade.
			
